The complainant had the right to amend her bill at any time before final decree. Section 3126 of the Code of 1907. The amendment was not inconsistent with or repugnant to the original bill as it sought the identical relief as the original bill, but if it sought inconsistent relief in the alternative, it would not be demurrable, if it arose out of the same transaction or subject-matter or related to the same property between the same parties. Section 3095 of the Code of 1907. Durr v. Hanover Bank, 170 Ala. 260, 53 So. 1012. The cases cited by appellant's counsel are in no sense contrary to the present holding, or were decided previous to our present statute authorizing inconsistent relief.
The decree of the circuit court is affirmed.
Affirmed.
McCLELLAN, GARDNER, and THOMAS, JJ., concur.